UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4376


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PALMER R. ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:15-cr-00598-DKC-1)


Submitted:   October 12, 2016             Decided:   November 4, 2016


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hughie Duvall Hunt, II, KEMET HUNT LAW GROUP, College Park,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Mara V.J. Senn, Special Assistant United States
Attorney, Jane F. Nathan, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In a bench trial before a magistrate judge, Palmer Robinson

was convicted of driving under the influence and operating a

vehicle with a blood or breath alcohol content of .08 or more,

in   violation      of   36    C.F.R.    § 4.23(a)(1),         (2)    (2016);      unsafe

operation of a motor vehicle and failure to maintain control, in

violation of 36 C.F.R. § 4.22(b)(1), (3) (2016); and vandalism

of Government property, in violation of 36 C.F.R. § 2.31(a)(3)

(2016).       The   district     court    affirmed       his    convictions.         See

United    States    v.   Bursey,    416    F.3d       301,   305     (4th   Cir.    2005)

(providing standard of review).                On appeal, Robinson argues that

the magistrate judge erred in taking judicial notice that the

U.S.   Park    Police     is    authorized       to    perform       law    enforcement

functions on land owned by the U.S. Fish and Wildlife Service

and that the Government’s evidence at trial was insufficient to

support his convictions.          We affirm.

       “We review evidentiary rulings for abuse of discretion.”

United States v. Faulls, 821 F.3d 502, 508 (4th Cir. 2016).                           We

will   reverse      an   evidentiary      ruling      only   when     the    magistrate

judge’s determination “was arbitrary or irrational.”                          Id.    Our

review of the record on appeal convinces us that the magistrate

judge did not abuse his discretion in relying on an officer’s

testimony to take judicial notice that the U.S. Park Police is



                                           2
authorized to perform law enforcement functions on land owned by

the U.S. Fish and Wildlife Service.            See Fed. R. Evid. 201.

       Robinson also argues that the Government failed to present

sufficient evidence to support his convictions.                  “We review a

challenge    to    the   sufficiency     of    the   evidence    de     novo   and

. . . must sustain a verdict if there is substantial evidence,

viewed in the light most favorable to the government, to support

it.”    United States v. Bran, 776 F.3d 276, 279 (4th Cir. 2015)

(citations omitted), cert. denied, 136 S. Ct. 792 (2016).                       We

have reviewed the trial testimony and conclude that sufficient

evidence supports the magistrate judge’s findings of guilt.                    To

the    extent      Robinson     challenges       the     magistrate       judge’s

credibility       findings,     “we    defer    to     the    [fact     finder]’s

determinations of credibility and resolutions of conflicts in

the evidence, as they are within the sole province of the [fact

finder] and are not susceptible to judicial review.”                       United

States v. Louthian, 756 F.3d 295, 303 (4th Cir. 2014) (internal

quotation marks omitted).

       Accordingly, we affirm the criminal judgment.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials     before    this    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED



                                        3